DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Samuel Borodach on 3/30/2021.
The application has been amended (amendment shown as underlined) as follows: 

1. A current mode control type switching power supply device comprising: a first switch having a first terminal connected to an application terminal to which an input voltage is applied; a second switch having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied; a current sensing portion configured to sense current flowing in the second switch; and a controller configured to control the first switch and the second switch in accordance with the current sensed by the current sensing portion, wherein the controller includes an error amplifier configured to amplify a difference between a voltage corresponding to an output voltage of the current mode control type switching power supply device and a reference voltage, and the controller controls off timing of the first switch by comparing a slope voltage and an output voltage of the error amplifier, the slope voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on.



3. The current mode control type switching power supply device according to claim 1, wherein the second switch is a MOS transistor, and the current sensing portion senses the current flowing in the second switch by using a voltage between both ends of an on resistor of the MOS transistor.

4. The current mode control type switching power supply device according to claim 2, wherein the second switch is a MOS transistor, and the current sensing portion senses the current flowing in the second switch by using a voltage between both ends of an on resistor of the MOS transistor.

5. An integrated circuit comprising: a controller configured to control a first switch having a first terminal connected to an application terminal to which an input voltage is applied and a second switch having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage lower than the input voltage is applied; and a current sensing portion configured to sense current flowing in the second switch, wherein the controller includes an error amplifier configured to amplify a difference between a 

6. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 1.

7. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 2.

8. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 3.

9. In-vehicle equipment comprising the current mode control type switching power supply device according to claim 4.

10. In-vehicle equipment comprising the IC according to claim 5.

11. A vehicle comprising: the in-vehicle equipment according to claim 6; and a battery configured to supply electric power to the in-vehicle equipment.



13. (Original) A vehicle comprising: the in-vehicle equipment according to claim 8; and a battery configured to supply electric power to the in-vehicle equipment.

14. (Original) A vehicle comprising: the in-vehicle equipment according to claim 9; and a battery configured to supply electric power to the in-vehicle equipment.

15. (Original) A vehicle comprising: the in-vehicle equipment according to claim 10; and a battery configured to supply electric power to the in-vehicle equipment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 5, Noda (US 2010/0066333) teaches a current mode control type switching power supply device (Fig. 1 current mode control type switching regulator) comprising: 
A first switch having a first terminal connected to an application terminal to which an input voltage is applies (Fig. 1 MOSFET M1 having a first terminal connected to application terminal Yin as input voltage) [0022]; 
A second switch (Fig. 1 MOSFET M2) having a first terminal connected to a second terminal of the first switch and a second terminal connected to an application terminal to which a voltage is 
However, Noda does not teach a current sensing portion configured to sense current flowing in the second switch; and a controller configured to control the first switch and the second switch in accordance with the current sensed by the current sensing portion, wherein the controller includes an error amplifier configured to amplify a difference between a voltage corresponding to an output voltage of the current mode control type switching power supply device and a reference voltage, and the controller controls off timing of the first switch by comparing a slope voltage and an output voltage of the error amplifier, the slope voltage being based on the current flowing in the second switch when the first switch is off and the second switch is on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836